Opinion by
Johnson, J.
The evidence before the court established that the customs weigher of the goods proceeded to weigh the wool through the usual and customary processes, weighing each and every bale in the shipment. The importer, on the other hand, failed to produce satisfactory evidence of the net weight of the goods at the time of landing. The preponderance of evidence favored the methods of obtaining the weights reported by the customs weigher and nothing appeared of record to establish that such were not the weights to be used as the basis of levying duty. The protest was therefore overruled.